SHORT, P. J.
The parties, plaintiff in error State National Bank and defendants in error, William Frost, Administrator, and J. C. Llewellyn, have filed their joint motion to dismiss the writ of error at the cost of the plaintiff in error, stating in the motion that all matters in controversy in this appeal between them have been settled. We recommend that this motion be granted, the costs to be adjudged against the plaintiff in error in accordance with the stipulations in the motion.
GREENWOOD and PIERSON, JJ. Writ of error dismissed as per agreement of parties.